Citation Nr: 0413103	
Decision Date: 05/21/04    Archive Date: 05/28/04

DOCKET NO.  98-19 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder.

2.  Entitlement to service connection for a left shoulder 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

L. M. Davis, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1974 to November 
1981.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an October 1998 rating decision of the 
Oakland, California, Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO denied service connection for 
post-traumatic stress disorder and a left shoulder condition. 

The veteran testified before the undersigned Veterans Law 
Judge at a Travel Board hearing in September 2003.  A 
transcript of this hearing has been associated with the 
claims file.

FINDINGS OF FACT

1.  The veteran did not engage in combat with the enemy.

2.  Post-traumatic stress disorder due to chronic and 
continuing violence on board ship has been diagnosed.

3.  The occurrence of chronic and continuing violence on 
board ship is not supported by credible evidence.

4.  Post-traumatic stress disorder has not been attributed to 
the veteran's experience helping and cleaning up after a 
serviceman who had slit his wrists, nor to the veteran 
observing the body of a friend in a car wreck, nor to the 
deaths of two people who were using the veteran's car, nor to 
an in-port fire in service, nor to sodomization in service, 
nor to being shot at in service.

5.  A left shoulder disability was not manifest during 
service.

6.  Left shoulder disability is not related to service or a 
service-connected disease or injury.

CONCLUSIONS OF LAW

1.  Post-traumatic stress disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2003).

2.  Residuals of a left shoulder injury were not incurred in 
or aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. § 3.303 (2003).

3.  Residuals of a left shoulder injury are not proximately 
due to or the result of a service connected disease or 
injury.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. § 3.310 (2003).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The final rule implementing the VCAA is 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2003).  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA (November 
9, 2000), and to claims filed before the date of enactment 
but not yet final as of that date.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).

First, VA has a duty to notify the veteran of the evidence 
and information necessary to substantiate his claim.  See 
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2003); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
a letter dated in March 1998, under a heading entitled "What 
We Need," the RO stated that it needed the veteran's 
personal statement about the traumatic events in service and 
the later changes in his behavior.  The RO stated that the 
veteran's military records did not show an occupational 
specialty or awards or medals which would verify combat 
participation, and that post-traumatic stress disorder could 
be caused by events not related to military service.  The RO 
provided a list of questions that would help VA verify that 
during service the veteran was involved in or witnessed an 
event that led to post-traumatic stress disorder.  The 
veteran was asked to provide the dates and places of his 
military assignments, the specific duties at each location, a 
description of upsetting events or experiences, and the 
medical or mental health treatment he had received for this 
problem.

In the November 1998 statement of the case, the RO provided 
the veteran with the text of 38 C.F.R. § 3.303, pertaining to 
the principles relating to service connection, and with the 
text of 38 C.F.R. § 3.304(f), pertaining to the criteria 
required for service connection for post-traumatic stress 
disorder.

In a letter dated in May 1999, the RO stated that it needed 
more sufficient information in reference to the veteran's 
stressors.  The RO stated that, in reference to the incident 
of his friend being killed in a car accident, it needed the 
name of the friend, the date of the accident, and the full 
designation of the friend's organization.  In regard to 
racial incidents on the ship, as well as being shot at from 
shore, it needed the approximate dates of the incidents.

In an August 2003 VCAA letter, under a heading entitled 
"What Must the Evidence Show to Support Your Claim," the RO 
stated that to establish entitlement to service connection, 
the evidence must show an injury in service or a disease that 
began in or was made worse by service, or an event in service 
causing injury or disease, a current physical or mental 
disability, and a relationship between the current disability 
and the injury, disease, or event in service.

Second, VA has a duty to inform the veteran of which 
information and evidence he was to provide to VA and which 
information and evidence VA would attempt to obtain on his 
behalf.  In the August 2003 VCAA letter, under a heading 
entitled "How Will VA Help You Obtain Evidence for Your 
Claim," the RO stated that it would help the veteran obtain 
all records held by Federal agencies, including service 
medical records or other military records, and medical 
records at VA hospitals.  It stated that it was making 
reasonable efforts to obtain private records or evidence 
necessary to support the claim.  Under a heading entitled 
"How Can You Help VA," the RO stated that it was the 
veteran's responsibility to make sure that the RO received 
all requested records that were not in the possession of a 
Federal department or agency.

Third, VA must make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
In this case VA has obtained the veteran's service medical 
records and the VA and private treatment records identified 
by the veteran.  Further, in July 1999, the RO requested 
verification of the veteran's stressors from the U.S. Armed 
Services Center for Research of Unit Records (USASCRUR).  A 
reply was received in November 2000, which included copes of 
the 1974 and 1975 command histories of the U.S.S. Pyro.  The 
USASCRUR indicated that it needed more specific dates in 
order to conduct deck log research of the veteran's alleged 
stressors.  The veteran has not indicated the existence of 
any additional records that would aid in substantiating his 
claim.

The CAVC's decision in Pelegrini v. Principi, 17 Vet. App. 
412 (2004), held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the 
initial AOJ decision was made prior to November 9, 2000, the 
date the VCAA was enacted.  VA believes that this decision is 
incorrect as it applies to cases where the initial AOJ 
decision was made prior to the enactment of the VCAA and is 
pursuing further judicial review on this matter.  However, 
assuming solely for the sake of argument and without 
conceding the correctness of Pelegrini, the Board finds that 
any defect with respect to the VCAA notice requirement in 
this case was harmless error for the reasons specified below.  

In the present case, regarding the issues of service 
connection for post-traumatic stress disorder and disability 
due to residuals of a left shoulder injury, a substantially 
complete application was received.  Thereafter, in a rating 
decision dated in October 1998, the AOJ denied service 
connection as to those issues.  Only after that rating action 
was promulgated did the AOJ provide notice to the claimant 
regarding what information and evidence was needed to 
substantiate the claim, as well as what information and 
evidence must be submitted by the claimant, and what 
information and evidence would be obtained by VA.

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication, the timing 
of the notice does not comply with the express requirements 
of the law as found by the Court in Pelegrini.  While the 
Court did not address whether, and, if so, how, the Secretary 
can properly cure a defect in the timing of the notice, it 
did leave open the possibility that a notice error of this 
kind may be non-prejudicial to a claimant.  

The Court in Pelegrini found, on the one hand, that the 
failure to provide the notice until after a claimant has 
already received an initial unfavorable AOJ determination, 
i.e., a denial of the claim, would largely nullify the 
purpose of the notice and, as such, prejudice the claimant by 
forcing him or her to overcome an adverse decision, as well 
as substantially impair the orderly sequence of claims 
development and adjudication.  Pelegrini, 17 Vet. App. at 
421.  On the other hand, the Court acknowledged that the 
Secretary could show that the lack of a pre-AOJ decision 
notice was not prejudicial to the appellant.  Id. ("The 
Secretary has failed to demonstrate that, in this case, lack 
of such a pre-AOJ-decision notice was not prejudicial to the 
appellant.") 

In light of these two findings on prejudice, the Board finds 
that the Court in Pelegrini has left open the possibility of 
a notice error being found to be non-prejudicial to a 
claimant.  To find otherwise would require the Board to 
remand every case for the purpose of having the AOJ provide a 
pre-initial adjudication notice.  The only way the AOJ could 
provide such a notice, however, would be to vacate all prior 
adjudications, as well as to nullify the notice of 
disagreement and substantive appeal that were filed by the 
appellant to perfect the appeal to the Board.  This would be 
an absurd result, and as such it is not a reasonable 
construction of section 5103(a).  There is no basis for 
concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the Court, otherwise it would not have taken "due account 
of the rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C. § 7261(b)(2); see also Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004) (There is no 
implicit exemption for the notice requirements contained in 
38 U.S.C. § 5103(a) from the general statutory command set 
forth in section 7261(b)(2) that the Veterans Claims Court 
shall "take due account of the rule of prejudicial error.")  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.  There simply is no "adverse determination," as 
discussed by the Court in Pelegrini, for the appellant to 
overcome.  See Pelegrini, 17 Vet. App. at 421.  Similarly, a 
claimant is not compelled under 38 U.S.C. § 5108 to proffer 
new and material evidence simply because an AOJ decision is 
appealed to the Board.  Rather, it is only after a decision 
of either the AOJ or the Board becomes final that a claimant 
has to surmount the reopening hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the appellant in August 2003 was 
not given prior to the first AOJ adjudication of the claim, 
the notice was provided by the AOJ prior to certifying the 
case to the Board, and the content of the notice fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  The claimant has been provided with 
every opportunity to submit evidence and argument in support 
of his claim, and to respond to VA notices. 

Therefore, not withstanding Pelegrini, to decide the appeal 
would not be prejudicial error to the claimant.

For the reasons stated above, the Board finds that the 
requirements of the VCAA have been met.

Post-traumatic stress disorder

The Board finds that the preponderance of the evidence is 
against a grant of entitlement to service connection for 
post-traumatic stress disorder.

While the Board notes that the version of the regulation in 
effect at the time the veteran initially filed his claim for 
service connection for PTSD required a "clear" diagnosis of 
PTSD, that requirement has since been eliminated; as the 
current version is more favorable to the veteran, it will be 
considered in the adjudication of his claim.  See Dudnick v. 
Brown, 10 Vet. App. 79 (1997).  Under the new criteria, 
service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition, a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  See 38 C.F.R. 
§ 3.304(f) (2003).  

If a post-traumatic stress disorder claim is based on an in-
service personal assault, evidence from sources other than 
the veteran's service records may corroborate the veteran's 
account of the stressor incident.  Examples of such evidence 
include, but are not limited to: records from law enforcement 
authorities, rape crisis centers, mental health counseling 
centers, hospitals, or physicians; tests for sexually 
transmitted diseases; and statements from family members, 
roommates, fellow service members, or clergy.  Evidence of 
behavior changes following the claimed assault is one type of 
relevant evidence that may be found in these sources.  
Examples of behavior changes that may constitute credible 
evidence of the stressor include, but are not limited to: a 
request for a transfer to another military duty assignment, 
deterioration in work performance; substance abuse; episodes 
of depression, panic attacks, or anxiety without an 
identifiable cause; or unexplained economic or social 
behavior changes.  VA will not deny a post-traumatic stress 
disorder claim that is based on in-service personal assault 
without first advising the claimant that evidence from 
sources other than the veteran's service records or evidence 
of behavior changes may constitute credible supporting 
evidence of the stressor and allowing him or her the 
opportunity to furnish this type of evidence or advise VA of 
potential sources of such evidence.  VA may submit any 
evidence that it receives to an appropriate medical or mental 
health professional for an opinion as to whether it indicates 
that a personal assault occurred.  38 C.F.R. § 3.304(f) 
(2003).

The veteran has reported various in-service stressors.  He 
asserted that in training camp one of the other trainees slit 
his wrists.  The veteran put the body on a stretcher and 
cleaned up the spilled blood.  In another incident, he was 
riding in a bus when he saw an automobile accident and saw a 
pair of feet sticking out of the bottom of the car.  He 
discovered later that it was the body of a shipmate and good 
friend.  In another incident, the veteran sold a car to a 
shipmate, who loaned the car to a friend, who drove it off a 
bridge, which resulted in two deaths.  While at sea, the 
veteran reported that the ship he was serving on collided 
with another ship, that he fought a dangerous in-port fire, 
that he fought life-threatening fires on an ammunition supply 
ship, that he was shot at from shore, that he was sodomized, 
that he was physically beaten, and that there was continuous 
violence on ship.

A link has not been established by medical evidence between 
current symptoms and any of these in-service stressors, 
except for the physical beatings and continuous violence.  In 
the VA post-traumatic stress disorder examination report 
dated in April 1998, the examiner diagnosed the veteran with 
post-traumatic stress disorder due to the stressor of chronic 
and continuing violence on board ship.  The examiner does not 
link the veteran's post-traumatic stress disorder to any 
other stressor.  Indeed, the only stressor the veteran 
reported in the April 1998 VA examination was the continuous 
violence, including being physically beaten.  The Board notes 
that in a private report from a marriage family therapist 
dated in September 2003, the therapist stated that the 
veteran's current symptoms of post-traumatic stress disorder 
were caused by the veteran's experience of fighting hundreds 
of life-threatening fires during service.  This is not 
medical evidence, however, as the therapist is not a medical 
professional.  Regardless, there is no credible supporting 
evidence that there were fires or hundreds of fires aboard 
ship.  Therefore, even if the family therapist were 
competent, there remains no basis to grant the claim.

Although there is medical evidence establishing a link 
between the veteran's post-traumatic stress disorder and the 
stressor of continuous violence, including being physically 
beaten, there is no credible supporting evidence that this 
in-service stressor occurred.  The Board finds that the 
veteran did not engage in combat with the enemy, and 
consequently his lay testimony alone cannot establish the 
occurrence of his claimed stressors.  His service records 
indicated that he served on an ammunition supply ship as a 
hull maintenance technician, that he had over five years of 
sea service, and that he was awarded the Good Conduct Award 
(First), the National Defense Service Medal, a Sea Service 
Deployment Ribbon, and a Letter of Commendation.  His 
specialty and awards do not indicate that he engaged in 
combat with the enemy, and no other credible evidence 
establishes combat.  Therefore, there must be credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f ).  

Command histories from the years 1974 and 1975 of the ship on 
which the veteran served do not indicate any incidents of 
violence.  The veteran's service personnel records do not 
indicate that the veteran reported any incidents of violence.  
A service medical record dated in April 1980 did indicate 
that the veteran complained of not being able to make 
decisions anymore and that he often could not remember from 
one day to the next.  He appeared confused and stated that he 
would often get lost.  He noted that his good friend jilted 
him about one month prior.  He was referred to psychiatry.  
In the psychiatric consult report, it was noted that the 
veteran was observed for his strange behavior and memory 
loss.  The examiner noted that the veteran was alert, 
cooperative, and coherent, that he denied suicidal or 
homicidal ideations, and that there was no evidence of 
psychosis or neurosis.  The impression was no mental 
disorder, fit for full duty.  The Board notes that in a post-
traumatic stress disorder claim based on an in-service 
personal assault, evidence of behavior changes following the 
claimed assault may corroborate the veteran's account of the 
stressor incident.  In this case, although there is evidence 
of a behavior change, the examination report indicated that 
there was no mental disorder, and that the veteran was fit 
for full duty.  As there is no reference to incidents of 
violence in any of the service medical records, and no 
further evidence of complaints of or treatment for behavioral 
changes in the service medical records, the Board finds that 
the April 1980 service medical record does not corroborate 
the veteran's account of violence during service.

The Board notes that in Reports of Medical History dated in 
April 1974, April 1978, and October 1981, the veteran 
indicated that he did not have nor ever had depression or 
excessive worry, loss of memory or amnesia, or nervous 
trouble of any sort.  Clinical psychiatric evaluations were 
normal in Reports of Medical Examination dated in April 1974 
and April 1978.  Reports of Medical Examination dated in 
November 1980 and October 1981 provide neither positive nor 
negative evidence as to the veteran's psychiatric health, as 
the boxes next to "psychiatric evaluation" were left blank.  
The service medical records do not provide credible 
supporting evidence that the veteran's claimed in-service 
stressor of violence and physical beatings occurred; the 
veteran does not mention the incidents in the psychiatric 
examination, and there is no indication that the veteran 
sought treatment for physical injuries.

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against a grant of 
entitlement to service connection for post-traumatic stress 
disorder, and there is no doubt to be resolved.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Left shoulder

The Board finds that the preponderance of the evidence is 
against a grant of service connection for a left shoulder 
disability.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002).  Service connection 
basically means that the facts, shown by evidence, establish 
that a particular injury or disease resulting in disability 
was incurred coincident with service in the Armed Forces, or 
if preexisting such service, was aggravated therein.  
38 C.F.R. § 3.303 (2003).  Except as provided in 38 C.F.R. 
§ 3.300(c), disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310 (2003); Allen v. Brown, 
7 Vet. App. 439 (1995).

The veteran asserts that he has a left shoulder disability 
due to overuse of the left arm due to his post-traumatic 
stress disorder.  In a private hospital report dated in 
December 1993, the veteran was diagnosed with impingement 
syndrome of the left shoulder.  In that report, the veteran 
stated that he had an injury to the left shoulder in February 
1993.  The Board notes that the veteran has not alleged an 
in-service injury to the left shoulder, and the service 
medical records show that upper extremities were normal.  Nor 
is there competent medical evidence linking a left shoulder 
disability to post-traumatic stress disorder.  The Board 
notes that the veteran cannot provide evidence of a nexus, as 
he does not have the requisite knowledge of medical 
principles that would permit him to render an opinion 
regarding matters involving medical diagnoses or medical 
etiology.  See Espiritu v. Derwinksi, 2 Vet. App. 492, 494 
(1992).  Further, the veteran is not service-connected for 
post-traumatic stress disorder.  Thus, no degree of left 
shoulder disability is proximately due to or the result of a 
service connected disease or injury.  38 C.F.R. § 3.310 
(2003).

The Board finds that the preponderance of the evidence is 
against a grant of service connection for disability due to 
residuals of a left shoulder injury, and there is no doubt to 
be resolved.  Gilbert, 1 Vet. App. at 55.

ORDER
 
Entitlement to service connection for post-traumatic stress 
disorder is denied.

Entitlement to service connection for a left shoulder 
disability is denied.



	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



